DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 Response to Amendment
The amendments filed 05/03/2022 have been entered. Claims 1-23 remain pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-12, 14-16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Booth (U.S. 20170228518 A1) in view of Estes (U.S. Patent No. 9561324B2), further in view of Brister (U.S. Patent No. 8808228 B2).
Regarding claim 1, Booth teaches a diabetes management system (Decision support system 100, glycemic management module 50, Fig. 1A), comprising: one or more signaling outputs configured to present one or more of alarms, alerts, and notifications discernable by a user (Surveillance module 70, Fig. 1A; Alarm system 120, Fig. 1B; Paragraphs 0077 and 0093); and a first glucose sensor system (Glucometer 124, Fig. 1B) adapted to wirelessly transmit glucose data (Paragraphs 0123 and 0132) via a first wireless communication method having a first communication range and a second wireless communication method having a second communication range. 
However, Booth does not specifically teach wherein the second communication range is greater than the first communication range. Booth teaches that the glucometer may perform data transfer to another device using “Bluetooth, infrared, near field communication…” (Paragraph 0123) or communicate using “Bluetooth, infrared, cable, or any other communications” (Paragraph 0180). Estes teaches that Bluetooth has a greater maximum working range than NFC (Column 20, lines 24-31—can utilize any of a variety of communication technologies that have a greater maximum working range than NFC…for example…Bluetooth). With this known, the use of Bluetooth in Booth can be seen as automatic as the user devices are likely to always be within Bluetooth communication range of one another and thus would be capable of always being connected such that data would be communicated without the need for additional user action like swiping another device near the glucometer. Estes teaches an infusion system utilizing near field communication and NFC tags (Column 3, lines 52-53—may include receiving input via near field communication (NFC) from a NFC tag) with user confirmation (Column 9, lines 40-43—in response to the detection of the NFC tag by the NFC circuit the user may be asked to confirm via the user interface; Column 9, lines 1-3—That is, by requiring the user to tap the portable pump onto the NFC tag, the user's intentions for activating NFC can be confirmed). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Booth with the communication methods and confirmation system of Estes in order to predictably improve the data communication between different components of the system and improve the user-friendliness of the system, such that NFC communication is not accidentally established, which might otherwise lead to unnecessary or improper action of the system. 
Booth additionally teaches a reusable accessory adapted to be reversibly connectable to at least an insulin injection pen, the reusable accessory (Smart pen cap 23, Figs. 1B and 11) being adapted to wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method wherein the first wireless communication method requires orienting the second reusable accessory within the first communication range of the glucose sensor system to be established (Paragraphs 0079, 0086, 0124, and 0180). Booth refers to the smart pen cap being capable of communication utilizing “Bluetooth or through other wireless or wired communications” (Paragraph 0180) and additionally describes the smart pen cap as implementing some or all of the functionality of the smart pen of the application (Paragraph 0180); as described above, Booth discusses the use of near field communication as one possible means of wireless communication. As such, it can be understood that the accessory of Booth may utilize near field communication, and thus a user action such as physically moving the cap into range of the glucose sensor system, in order to wirelessly receive data to the accessory. Booth further teaches a mobile application (Mobile application 1198, Fig. 11) on a remote computing device (Computing device 112b, smart phone 110b, Fig. 1B) adapted to receive glucose data automatically via the second wireless communication method from the first glucose sensor system (Paragraphs 0095 and 0180), the mobile application issuing an alarm at the one or more signaling outputs responsive, at least in part, to the received glucose data (Alarm system 120, speaker 122, Fig. 1B; Paragraphs 0077, 0090, and 0093). 
However, neither Booth nor Estes specifically teaches a first reusable accessory adapted to be reversibly connectable to a first insulin injection pen and associated with a first type of insulin delivery, the first reusable accessory being adapted to: responsive to being moved into the first communication range of the first glucose sensor system, output a prompt requesting user confirmation via a user-selectable button or icon of the first reusable accessory to establish communication with the first glucose sensor system; responsive to a user confirmation, establish communication with the first glucose sensor system via the first wireless communication method; and wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method. Brister teaches an integrated system for the monitoring and treating diabetes including hand-held medicament injection pens, including electronics, for use with a continuous glucose sensor. In particular, Brister teaches the system may include a first injection pen which may be associated with a first type of insulin delivery and a second injection pen which may be associated with a second type of insulin delivery (Column 10, lines 58-61—The system may include a plurality of injection pens; Column 44, lines 59-67-Column 45, lines 1-6—the injection pens may be configured to deliver a long-acting insulin dose or a short-acting insulin dose), such that the first type of insulin delivery may be one of long-acting insulin or rapid-acting insulin and the second type of insulin delivery may be different from the first type and one of long-acting insulin or rapid-acting insulin. Brister additionally teaches a first insulin injection pen is adapted to wirelessly receive glucose data from a glucose sensor system via a wireless communication method upon being moved through the first communication range, wherein the first wireless communication method requires a user confirmation via a user-selectable button or icon of the first reusable accessory to be established (Column 44, lines 14-23—actuation (or control) of setting a bolus amount(s) and/or injection of the medicament is controlled by a receiver operably connected to the hand-held medicament injection pen, for example by actuation (or selection) of a button, a user selectable menu item, or on a touch screen; Column 26, lines 27-34—In some embodiments, wireless communication between the hand-held medicament injection pen and the receiver can be initiated by engagement of the contacts or by host actuation of a switch, button, or the like; the continuous glucose sensor wirelessly interacts with a receiver in order to wirelessly interact with the injection pens, Fig. 19). Brister further notes that the user confirmation may be responsive to a prompt output by the first reusable accessory (Col. 21, lines 35-47—may require at least one of the receiver, glucose monitor, and hand-held medicament injection pen to be validated or confirmed by a human such as to confirm the amount and/or type of medicament; Col. 34. Line 66-Col. 35, line 7—prompts or messages about the handheld medicament injection pen can be displayed on the user interface to inform or confirm to the user the type, amount, and time of medicament delivery). It may be seen that even if not specifically taught, the use by Brister of both prompts displayed on a user interface requiring user confirmation and the establishment of wireless communication between the injection pen and a receiver by host actuation of some switch, button, or the like, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a prompt on a user interface to establish wireless communication between the injection pen and a receiver as the method of host actuation, which would serve as a simple substitution for any other method of establishing wireless communication via actuation of some switch, button, “or the like". In particular, as the receiver of Brister is in wireless communication with the glucose sensor, confirmation of a connection between the injection pen and the receiver effectively constitutes confirmation of a connection between the injection pen and the glucose sensor; connection with the receiver is what enables the injection pen to receive data from the glucose sensor, such that the receiver functions as part of the greater glucose sensor system.  Brister additionally teaches an injection pen may wirelessly receive the glucose data from the glucose sensor system via the first wireless communication method, wherein the first wireless communication method requires orienting the pen within the first communication range of the glucose sensor system to be established (Column 38, lines 60-63—In some embodiments, the processor continually calculates a deliverable medicament dose that can be transmitted to a hand-held medicament injection pen within range of the communication module). As such, it may be seen that a substituting the teachings of Brister of different types of insulin administration pens, as well as different means of wirelessly connecting these pens to a glucose sensor system, into the system taught by Booth and Estes would effectively teach the use of an injection pen-accessory (e.g. pen cap) system which may be used for different types of insulin delivery and which may require either a user confirmation via a button or via orienting of the accessory within the communication range, effectively teaching all limitations of the claim. It would have been obvious to one having ordinary skill in the art to combine the teachings of Brister with the system taught by Booth and Estes in order to predictably improve the ability of the system to be utilized with multiple types of insulin while reducing the possibility of user administration error. 
Regarding claim 6, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches further comprising a user confirmation system configured to present a second prompt to a user (Paragraph 0077) responsive to dosing actions (Paragraph 0058) and one or more diabetes management system mode (Decision support system 100, integration module 60, Figs. 1A and 1B; Program 200, Block 226, Fig. 2A; Paragraph 0094).
Regarding claim 7, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches wherein the user confirmation system is configured to present a third prompt for physiological parameters (Fig. 2F; Paragraph 0088) responsive to a hyper system monitoring mode (Figs. 2A and 2C; Paragraphs 0077, 0086, and 0094) and a correction dose associated with a dosing action (Fig. 3; Paragraph 0058 and 0097).
Regarding claim 8, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches further comprising a user confirmation system configured to present a third prompt for blood glucose measurements responsive to a current time or a time period (Process 1800a, block 1802, block 1806, Fig. 5A; Paragraph 0119).
Regarding claim 9, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches the limitation of wherein the first reusable accessory does not receive glucose data via the first wireless communication method from the first glucose sensor system may be considered in the alternative to the limitation of “the first reusable accessory being adapted to wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method upon being moved through the first communication range”. Booth additionally teaches the first reusable accessory receiving glucose data via alternative means, i.e. not via the first wireless communication method, as well as from alternative sources, such as from a patient device that is separately in communication with the glucose sensor system, i.e. not directly from the first glucose sensor system (Paragraphs 0014, 0124). Booth thus anticipates all limitations of claim 9.
Regarding claim 10, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches the first reusable accessory is adapted to receive glucose data from the mobile application via the second wireless communication method, as the smart pen or cap of Booth is capable of communicating with a patient device (Paragraph 0180). 
Regarding claim 11, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches wherein the first wireless communication method is near field communication (Paragraph 0123) and the second wireless communication method is BLE (Paragraph 180). Booth particularly teaches that the glucometer may perform data transfer to another device using “Bluetooth, infrared, near field communication…” (Paragraph 0123) or communicate using “Bluetooth, infrared, cable, or any other communications” (Paragraph 0180). The system of Booth thus fulfills the communication method limitations of the instant application.
Regarding claim 12, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches wherein the alarm is based on a received glucose value being less than a threshold (Paragraph 0077).
Regarding claim 14, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches wherein the first reusable accessory is adapted to detect an administration of insulin from the first insulin injection pen (Paragraph 0183) and communicate administration data to the mobile application via the second wireless communication method (Paragraphs 0079, and 0183).
Regarding claim 15, Booth, Estes, and Brister teach the diabetes management system of claim 14. Booth additionally teaches wherein the alarm is based at least in part on the administration data (Paragraph 0093).
Regarding claim 16, Booth, Estes, and Brister teach the diabetes management system of claim 14. Booth additionally teaches wherein the first insulin injection pen is a long-acting insulin injection pen (Smart pen 123b, Fig. 1B; Paragraph 0183).
Regarding claim 19, Booth teaches a diabetes management system (Decision support system 100, glycemic management module 50, Fig. 1A), comprising: one or more signaling outputs configured to present one or more of alarms, alerts, and notifications discernable by a user (Surveillance module 70, Fig. 1A; Alarm system 120, Fig. 1B; Paragraphs 0077 and 0093); and a first glucose sensor system (Glucometer 124, Fig. 1B) adapted to wirelessly transmit glucose data (Paragraphs 0123 and 0132) via a first wireless communication method having a first communication range and a second wireless communication method having a second communication range. 
However, Booth does not specifically teach wherein the second communication range is greater than the first communication range. Booth teaches that the glucometer may perform data transfer to another device using “Bluetooth, infrared, near field communication…” (Paragraph 0123) or communicate using “Bluetooth, infrared, cable, or any other communications” (Paragraph 0180). Estes teaches that Bluetooth has a greater maximum working range than NFC (Column 20, lines 24-31—can utilize any of a variety of communication technologies that have a greater maximum working range than NFC…for example…Bluetooth). With this known, the use of Bluetooth in Booth can be seen as automatic as the user devices are likely to always be within Bluetooth communication range of one another and thus would be capable of always being connected such that data would be communicated without the need for additional user action like swiping another device near the glucometer. Estes teaches an infusion system utilizing near field communication and NFC tags (Column 3, lines 52-53—may include receiving input via near field communication (NFC) from a NFC tag) with user confirmation (Column 9, lines 40-43—in response to the detection of the NFC tag by the NFC circuit the user may be asked to confirm via the user interface; Column 9, lines 1-3—That is, by requiring the user to tap the portable pump onto the NFC tag, the user's intentions for activating NFC can be confirmed). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Booth with the communication methods and confirmation system of Estes in order to predictably improve the data communication between different components of the system and improve the user-friendliness of the system, such that NFC communication is not accidentally established, which might otherwise lead to unnecessary or improper action of the system. Booth additionally teaches a smart electronics module adapted to be reversibly connectable to at least an insulin injection pen, the smart electronics module (Computing device 112e, non-transitory memory 114e, Figs. 1B and 11; Paragraph 0095)  configured to be integratable with a first insulin injection pen (Paragraph 0095), the first smart electronics module (Computing device 112e, non-transitory memory 114e, Figs. 1B and 11) being configured to wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method upon being moved through the first communication range (Paragraphs 0079, 0086, 0124, and 0180) wherein the first wireless communication method requires orienting the second reusable accessory within the first communication range of the glucose sensor system to be established (Paragraphs 0079, 0086, 0124, and 0180). Booth refers to the smart pen cap being capable of communication utilizing “Bluetooth or through other wireless or wired communications” (Paragraph 0180) and additionally describes the smart pen cap as implementing some or all of the functionality of the smart pen of the application (Paragraph 0180); as described above, Booth discusses the use of near field communication as one possible means of wireless communication. As such, it can be understood that the accessory of Booth may utilize near field communication, and thus a user action such as physically moving the cap into range of the glucose sensor system, in order to wirelessly receive data to the accessory. Booth further teaches a mobile application (Mobile application 1198, Fig. 11) on a remote computing device (Computing device 112b, smart phone 110b, Fig. 1B) adapted to receive glucose data automatically via the second wireless communication method from the first glucose sensor system (Paragraphs 0095 and 0180), the mobile application issuing an alarm at the one or more signaling outputs responsive, at least in part, to the received glucose data (Alarm system 120, speaker 122, Fig. 1B; Paragraphs 0077, 0090, and 0093). 
However, neither Booth nor Estes specifically teaches a first smart electronics module adapted to be reversibly connectable to a first insulin injection pen and associated with a first type of insulin delivery, the first smart electronics module being adapted to: responsive to being moved into the first communication range of the first glucose sensor system, output a prompt requesting user confirmation via a user-selectable button or icon of the first reusable accessory to establish communication with the first glucose sensor system; responsive to a user confirmation, establish communication with the first glucose sensor system via the first wireless communication method; and wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method. Brister teaches an integrated system for the monitoring and treating diabetes including hand-held medicament injection pens, including electronics, for use with a continuous glucose sensor. In particular, Brister teaches the system may include a first injection pen which may be associated with a first type of insulin delivery and a second injection pen which may be associated with a second type of insulin delivery (Column 10, lines 58-61—The system may include a plurality of injection pens; Column 44, lines 59-67-Column 45, lines 1-6—the injection pens may be configured to deliver a long-acting insulin dose or a short-acting insulin dose), such that the first type of insulin delivery may be one of long-acting insulin or rapid-acting insulin and the second type of insulin delivery may be different from the first type and one of long-acting insulin or rapid-acting insulin. Brister additionally teaches a first insulin injection pen is adapted to wirelessly receive glucose data from a glucose sensor system via a wireless communication method upon being moved through the first communication range, wherein the first wireless communication method requires a user confirmation via a user-selectable button or icon of the first reusable accessory to be established (Column 44, lines 14-23—actuation (or control) of setting a bolus amount(s) and/or injection of the medicament is controlled by a receiver operably connected to the hand-held medicament injection pen, for example by actuation (or selection) of a button, a user selectable menu item, or on a touch screen; Column 26, lines 27-34—In some embodiments, wireless communication between the hand-held medicament injection pen and the receiver can be initiated by engagement of the contacts or by host actuation of a switch, button, or the like; the continuous glucose sensor wirelessly interacts with a receiver in order to wirelessly interact with the injection pens, Fig. 19). Brister further notes that the user confirmation may be responsive to a prompt output by the first reusable accessory (Col. 21, lines 35-47—may require at least one of the receiver, glucose monitor, and hand-held medicament injection pen to be validated or confirmed by a human such as to confirm the amount and/or type of medicament; Col. 34. Line 66-Col. 35, line 7—prompts or messages about the handheld medicament injection pen can be displayed on the user interface to inform or confirm to the user the type, amount, and time of medicament delivery). It may be seen that even if not specifically taught, the use by Brister of both prompts displayed on a user interface requiring user confirmation and the establishment of wireless communication between the injection pen and a receiver by host actuation of some switch, button, or the like, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a prompt on a user interface to establish wireless communication between the injection pen and a receiver as the method of host actuation, which would serve as a simple substitution for any other method of establishing wireless communication via actuation of some switch, button, “or the like". In particular, as the receiver of Brister is in wireless communication with the glucose sensor, confirmation of a connection between the injection pen and the receiver effectively constitutes confirmation of a connection between the injection pen and the glucose sensor; connection with the receiver is what enables the injection pen to receive data from the glucose sensor, such that the receiver functions as part of the greater glucose sensor system. Brister additionally teaches an injection pen may wirelessly receive the glucose data from the glucose sensor system via the first wireless communication method, wherein the first wireless communication method requires orienting the pen within the first communication range of the glucose sensor system to be established (Column 38, lines 60-63—In some embodiments, the processor continually calculates a deliverable medicament dose that can be transmitted to a hand-held medicament injection pen within range of the communication module). Brister further notes that the user confirmation may be responsive to a prompt output by the first reusable accessory (Col. 21, lines 35-47—may require at least one of the receiver, glucose monitor, and hand-held medicament injection pen to be validated or confirmed by a human such as to confirm the amount and/or type of medicament; Col. 34. Line 66-Col. 35, line 7—prompts or messages about the handheld medicament injection pen can be displayed on the user interface to inform or confirm to the user the type, amount, and time of medicament delivery). In particular, as the receiver of Brister is in wireless communication with the glucose sensor, confirmation of a connection between the injection pen and the receiver effectively constitutes confirmation of a connection between the injection pen and the glucose sensor. As such, it may be seen that a substituting the teachings of Brister of different types of insulin administration pens, as well as different means of wirelessly connecting these pens to a glucose sensor system, into the system taught by Booth and Estes would effectively teach the use of a smart electronics module which may be used for different types of insulin delivery and which may require either a user confirmation via a button or via orienting of the accessory within the communication range, effectively teaching all limitations of the claim. It would have been obvious to one having ordinary skill in the art to combine the teachings of Brister with the system taught by Booth and Estes in order to predictably improve the ability of the system to be utilized with multiple types of insulin while reducing the possibility of user administration error. 
Regarding claim 22, Booth, Estes, and Brister teach the system of claim 19. Booth additionally teaches wherein the glucose data is a blood glucose level (Abstract).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Arenas Latorre (U.S. 20180147362 A1).
Regarding claim 2, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a first reusable accessory and signaling outputs. However, neither Booth, Estes, or Brister specifically teaches the remaining limitations of claim 2. Arenas Latorre teaches all of these limitations, including comprising an insulin type detector (Paragraph 022) in communication with the first reusable accessory configured to detect a type of insulin in a chamber of an insulin manual delivery device (Pen 100, Fig. 1a), wherein the first reusable accessory (Device 1, Fig. 1a) is configured to issue an alarm (Paragraph 0039) responsive to the insulin type detector detecting an incorrect insulin type (Paragraphs 0041). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the insulin detector of Arenas Latorre with the diabetes management system of Booth, already combined with Estes and Brister, in order to decrease the likelihood of a user dosing with an incorrect type of insulin which could lead to a hyper- or hypo-glycemic event. Booth discusses that the system may consider information regarding the type of insulin dose required for a patient (Paragraphs 0058 and 0094) and additionally discusses an alarm system that may stem from either the mobile application on the patient’s device or the reusable accessory on the patient’s medication delivery device (Paragraph 0094). Given that an expected insulin type is given in the Booth system and that Booth permits the use of additional injection pens with smart capabilities or accessories for long-acting and fast-acting insulin (Paragraph 0183) it would be obvious to include a detector to recognize which type of insulin was being used in order to predictably improve the rate of success of using the correct insulin. 
Regarding claim 3, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a mobile application and signaling outputs. However, neither Booth, Estes, nor Brister specifically teaches the remaining limitations of claim 3, which are presented in the alternative to the limitations of claim 2, namely that the mobile application issues in alarm rather than the reusable accessory. Arenas Latorre teaches all of these limitations, including comprising an insulin type detector (Paragraph 022) in communication with the remote computing device and configured to detect a type of insulin in a chamber of an insulin manual delivery device (Pen, Fig. 1), wherein the mobile application (Paragraphs 0042 and 0103) is configured to issue an alarm at the one or more signaling outputs responsive to the insulin type detector detecting an incorrect insulin type (Paragraph 0042). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the insulin detector of Arenas Latorre with the diabetes management system of Booth, already combined with Estes and Brister, in order to decrease the likelihood of a user dosing with an incorrect type of insulin which could lead to a hyper- or hypo-glycemic event. Booth discusses that the system may consider information regarding the type of insulin dose required for a patient (Paragraphs 0058 and 0094) and additionally discusses an alarm system that may stem from either the mobile application on the patient’s device or the reusable accessory on the patient’s medication delivery device (Paragraph 0094). Given that an expected insulin type is given in the Booth system and that Booth permits the use of additional injection pens with smart capabilities or accessories for long-acting and fast-acting insulin (Paragraph 0183) it would be obvious to include a detector to recognize which type of insulin was being used in order to predictably improve the rate of success of using the correct insulin.
Regarding claim 4, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a mobile application and signaling outputs. However, neither Booth, Estes, nor Brister specifically teaches the remaining limitations of claim 3 or claim 4. Arenas Latorre teaches the limitations of claim 3 as described above as well as wherein the mobile application (Paragraphs 0042 and 0103) is configured to compare a detected insulin type to an expected insulin type and output an error signal responsive to the comparison (Paragraphs 0022 and 0042). In the example mentioned for the warning message, Arenas Latorre refers to a detected insulin type, “insulin Y” as well as an expected insulin type, “insulin X” (Paragraph 0042), further exemplifying anticipation of the limitations of claim 4. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the insulin detector of Arenas Latorre with the diabetes management system of Booth, already combined with Estes and Brister, in order to decrease the likelihood of a user dosing with an incorrect type of insulin which could lead to a hyper- or hypo-glycemic event. Booth discusses that the system may consider information regarding the type of insulin dose required for a patient (Paragraphs 0058 and 0094) and additionally discusses an alarm system that may stem from either the mobile application on the patient’s device or the reusable accessory on the patient’s medication delivery device (Paragraph 0094). Given that an expected insulin type is given in the Booth system and that Booth permits the use of additional injection pens with smart capabilities or accessories for long-acting and fast-acting insulin (Paragraph 0183) it would be obvious to include a detector to recognize which type of insulin was being used in order to allow the known expected type to be compared to the type in the pen to predictably improve the rate of success of using the correct insulin.
Regarding claim 5, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a mobile application and signaling outputs. However, Booth, Estes, and Brister do not specifically teach the remaining limitations of claims 3 and 4, or the limitations of claim 5. Arenas Latorre teaches the remaining limitations of claims 3 and 4 as described above, as well as the limitations of claim 5 including wherein the mobile application is configured to determine an expected insulin type responsive to dosing action or based on a user provided parameter (Paragraph 0034). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the insulin detector of Arenas Latorre with the diabetes management system of Booth, already combined with Estes and Brister, in order to decrease the likelihood of a user dosing with an incorrect type of insulin which could lead to a hyper- or hypo-glycemic event. Booth discusses that the system may consider information regarding the type of insulin dose required for a patient (Paragraphs 0058 and 0094) and additionally discusses an alarm system that may stem from either the mobile application on the patient’s device or the reusable accessory on the patient’s medication delivery device (Paragraph 0094). Given that an expected insulin type is given in the Booth system as being known through user provided parameters and that Booth permits the use of additional injection pens with smart capabilities or accessories for long-acting and fast-acting insulin (Paragraph 0183) it would be obvious to include a detector to recognize which type of insulin was being used in order to predictably improve the rate of success of using the correct insulin.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Rack-Gomer (U.S. 20150289823 A1).
Regarding claim 13, Booth, Estes, and Brister teach the diabetes management system of claim 9 as described in paragraph 10 of this action. However, Booth, Estes, and Brister do not specifically teach the alarm is based on a predicted future glucose value being less than a threshold. Rack-Gomer teaches that current continuous glucose monitoring sensors “trigger alerts based on low and/or high thresholds, e.g., predicted or actual glucose concentration thresholds” (Paragraph 0096). With this established as known technology in the art, it would be obvious that the system of Booth, which may be applied to a CGM (Paragraph 0078) would be capable of triggering an alarm based not just on a received glucose value being less than a threshold, but also based on a predicted future glucose value being less than a threshold. As Rack-Gomer establishes that the use of CGM to measure future glucose values was a known technique in the art, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize this capability of a CGM to provide an additional alarm to the system of Booth, already combined with Estes and Brister and which is known to be compatible with a CGM, in order to allow a patient to be notified of potential future glucose values being less than a threshold and not just current glucose values being less than a threshold.  
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Saint (U.S. 20200350052 A1).
Regarding claim 17, Booth, Estes, and Brister teach the diabetes management system of claim 14 as shown in paragraph 10 of this action. However, neither Booth, Estes, nor Brister specifically teaches the alarm is responsive to a high correction dose, a detected dosing event, and a time out. Saint teaches push notifications for correction doses (Paragraph 0070) as well as an alert that would appear at a pre-set time, such as a known dosing event time, which would persist until the dose is administered or the window for the dose event passes (Paragraph 0055) as well as a push notification, a type of alert, which is responsive to a dosing event (Paragraphs 0097 and 0122). This can be seen as an alarm which responds to a high correction dose by sending a notification, to a detected dosing event by ceasing to alarm when a dose has been administered, and to a time out by ceasing when the time window for the dose event has passed. As Booth already has the ability to present alarms for blood glucose values outside of a threshold range or for a missed measurement (Paragraph 0093), a timer utilized in other processes (Paragraph 0098), as well as the ability to record dose administration parameters and data (Paragraphs 0092 and 0127), it would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the additional alarm causes of Saint into the system of Booth, already combined with Estes and Brister, in order to improve the patient response-time to potentially dangerous changes in blood glucose levels. 
Regarding claim 18, Booth, Estes, and Brister teach the diabetes management system of claim 14 as shown in paragraph 10 of this action. However, Booth, Estes, and Brister do not specifically teach wherein the alarm is responsive to a missed dosing event, a high correction dose, and a time out. Saint teaches an alert that would appear at a pre-set time, such as a known dosing event time, which would persist until the dose is administered or the window for the dose event passes (Paragraph 0055) as well as an alert for a forgotten dose (Paragraph 0056). This can be seen as an alarm which responds to a missed dose by triggering at a time when a dose event should have occurred but has not, to a high correction dose by ceasing to alarm when a dose has been administered, and to a time out by ceasing when the time window for the dose event has passed. As Booth already has the ability to present alarms for blood glucose values outside of a threshold range or for a missed measurement (Paragraph 0093), a timer utilized in other processes (Paragraph 0098), as well as the ability to record dose administration parameters and data (Paragraphs 0092 and 0127), it would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the additional alarm causes of Saint into the system of Booth, already combined with Estes and Brister,  in order to improve the patient response-time to potentially dangerous changes in blood glucose levels.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Mazlish (U.S. 20140128705 A1).
Regarding claim 20, Booth, Estes, and Brister teach the diabetes management system of claim 19 as shown in paragraph 10 of this action. However, neither Booth, Estes, nor Brister specifically teaches the glucose data is an interstitial fluid glucose level or based on an interstitial fluid glucose level. Mazlish teaches a glucose sensor that may acquire readings from interstitial fluid (Paragraph 0032). It would have been obvious to one having ordinary skill in the art to combine the teachings of Mazlish with the system of Booth, already combined with Estes and Brister, in order to improve the ability of the system to provide more accurate and useful measurements for supporting accurate diabetes management. As Booth already is compatible for use with a CGM (Paragraph 0078) and Mazlish teaches that acquiring readings from interstitial fluid is known as an ability of a CGM, this combination would not require significant modifications to the system and would be obvious to provide as a variation or additional capability.
Regarding claim 21, Booth, Estes, and Brister teach the diabetes management system of claim 19 as shown in paragraph 10 of this action. However, Booth, Estes, and Brister do not specifically teach the glucose data is a blood glucose level correlated to an interstitial fluid glucose level. Mazlish teaches a glucose sensor that assesses the user’s blood glucose using interstitial fluid of the user (Paragraph 0033). It would have been obvious to one having ordinary skill in the art to combine the teachings of Mazlish with the system of Booth, already combined with Estes and Brister, in order to improve the ability of the system to provide more accurate and useful measurements for supporting accurate diabetes management. As Booth already is compatible for use with a CGM (Paragraph 0078) and Mazlish teaches that acquiring readings from interstitial fluid is known as an ability of a CGM, this combination would not require significant modifications to the system and would be obvious to provide as a variation or additional capability.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Zur (US 20150246179 A1).
Regarding claim 23, Booth, Estes, and Britser teach the diabetes management system of claim 1. However, Booth, Estes, and Brister do not specifically teach wherein the user-selectable button or icon of the first reusable accessory comprises a wake-up button and the user confirmation via the user-selectable button or icon of the first reusable accessory causes the first reusable accessory to leave a low-power idle mode and enter into a mode of increased function or activity relative to the low-power idle mode. Zur teaches a device for monitoring the injection proves of a drug administration unit (Abstract), where the device may be an attachment to an insulin injection pen (PCB 4, Fig. 3) which may go into a low-power sleep mode until prompted to ‘wake’ by sensors or by the user wake up button so that it may receive wireless transmissions (Paragraphs 0109-0110; Element 11, Fig. 4). It would have been obvious to one having ordinary skill in the art at the time of filing to combine Booth, Estes, and Brister with the wake-up feature and low power mode of Zur in order to predictably improve the longevity of the device by reducing unnecessary power consumption.

Response to Arguments
Applicant’s arguments, see pages 9-14 of applicant's remarks, filed 03 May 2022, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 103 have been fully considered and are not persuasive.  In particular, applicant argues that Booth in view of Estes, further in view of Brister, does not teach suggest, or otherwise render obvious “the first reusable accessory being adapted to: responsive to being moved into the first communication range of the first glucose sensor system, output a prompt requesting user confirmation via a user-selectable button or icon of the first reusable accessory to establish communication with the first glucose sensor system; responsive to a user confirmation, establish communication with the first glucose sensor system via the first wireless communication method; and wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method”. Applicant argues that neither Booth nor Estes teaches or suggests every element of claims 1 and 19, specifically the noted limitation, as “requiring user input to initiate a bolus of insulin does not teach or suggest receiving glucose data in response to a user confirmation responsive to a prompt”. Further, applicant argues that Brister does not remedy the deficiencies of Booth and Estes, as in applicant’s view, Brister “does not teach or suggest anything in regard to outputting a prompt requesting user confirmation via a user-selectable button or icon of the first accessory to establish communication with the first glucose sensor system”, “Brister does not teach or suggest anything in regard to the actuation of the switch being responsive to a prompt output by an accessory”, and “any glucose data received at the hand-held medicament injection pen via the alleged first wireless communication method is not received from the glucose sensor 12of Brister” but rather from the integrated receiver 14. 
However, as noted above in this action, it may be seen that even if not specifically taught, the use by Brister of both prompts displayed on a user interface requiring user confirmation and the establishment of wireless communication between the injection pen and a receiver by host actuation of some switch, button, or the like, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a prompt on a user interface to establish wireless communication between the injection pen and a receiver as the method of host actuation, which would serve as a simple substitution for any other method of establishing wireless communication via actuation of some switch, button, “or the like". Additionally, as the receiver of Brister is in wireless communication with the glucose sensor, confirmation of a connection between the injection pen and the receiver effectively constitutes confirmation of a connection between the injection pen and the glucose sensor; connection with the receiver is what enables the injection pen to receive data from the glucose sensor, such that the receiver functions as part of the greater glucose sensor system.  Furthermore, because the system of Booth and Estes describes the use of an injection pen accessory capable or wireless communication with a glucose sensor in order to receive sensor data to the accessory, the wireless communication and confirmation teachings of Brister need not explicitly teach the steps already taught by Booth and Estes which Brister does not teach away from; namely, any argument as to Brister initiating communication not between the injection pen and the glucose sensor, but rather, the injection pen and the receiver, is not persuasive when the teaching itself may be applied via a simple substitution to the system described by Booth and Estes, wherein the smart accessory has already been established to receive data via wireless communication from a glucose sensor and where the only changes involved would relate to the confirmation of connection and the particular method of wireless connection.
Claims 1-23 thus remain rejected under 35 U.S.C. 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791